Citation Nr: 0304097	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  99-19 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder.


(The issues of entitlement to service connection for post-
traumatic stress disorder (PTSD) on the merits; and 
entitlement to service connection for sexual dysfunction, 
alcohol abuse, and chronic obstructive pulmonary disease 
(COPD), each to include on a secondary basis, will be the 
subject of a later decision).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife

ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1960 to 
August 1964 and from January 1966 to November 1969, and 
unverified periods of service from 1972 to 1974 and from 1978 
to 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia (WV), that denied the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (hereinafter, "PTSD").  The 
veteran perfected a timely appeal of this determination.  

A hearing was held before the undersigned Veterans Law Judge 
in November 2002.


FINDINGS OF FACT

1.	In an October 1995 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD on the merits.

2.	Evidence added to the record since the October 1995 rating 
decision is neither cumulative nor redundant and it bears 
directly and substantially upon the specific matters now 
under consideration so that, when considered with all of 
the evidence of record, it is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for 
PTSD.


CONCLUSIONS OF LAW

1.	The October 1995 rating decision, which denied entitlement 
to service connection for PTSD, is a final decision.  
38 U.S.C.A. §  7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2002).

2.	Evidence associated with the claims file subsequent to the 
October 1995 rating decision, which denied entitlement to 
service connection for PTSD, is new and material, and this 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).
The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156, but points out that 
the revised version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  As noted below, 
the veteran's application to reopen his claim of entitlement 
to service connection for PTSD was filed prior to this date, 
and as such, the version of 38 C.F.R. § 3.156(a) in effect 
prior to August 29, 2001, is for application.

That notwithstanding, the regulations implementing the VCAA 
do not otherwise create an exception to the applicability 
dates with respect to VA notification in cases of requests to 
reopen a finally decided claim.  66 Fed. Reg. 45,620.  Hence, 
it is well to observe that the VCAA and its implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, which does apply to the veteran's 
application to reopen the claim of entitlement to service 
connection.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159 (2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and medical evidence necessary to substantiate the veteran's 
request to reopen his claim of entitlement to service 
connection for PTSD.  The veteran and his representative were 
notified of the October 1995 rating decision which explained 
that the evidence then of record did not establish that a 
stressful experience sufficient to cause PTSD actually had 
occurred and that the veteran had failed to respond to a 
request from the RO for information regarding any incident 
that had resulted from a life-threatening episode in service.  
Following the filing of another claim of entitlement to 
service connection in March 1998 for PTSD (among other 
disabilities), the veteran was notified by letter from the RO 
that same month of the information and evidence needed to 
adjudicate this claim.  Specifically, the veteran was 
notified that he needed to submit information and evidence 
concerning any particular life-threatening episode which may 
have occurred in combat that had led to his claimed PTSD.  
The veteran was informed that VA was required to obtain 
objective evidence of such episodes, what types of objective 
evidence established that such episodes had occurred, and the 
veteran was asked to provide any details that he could recall 
concerning such episodes.  The veteran was asked to describe 
any symptoms that he felt had been caused by his claimed PTSD 
and how long they had been present.  The veteran also was 
asked to provide a detailed work history since separation 
from service, a list of doctors who had treated him for his 
claimed PTSD, and statements from any other persons who knew 
of the veteran's disability.  Additionally, the veteran was 
provided complete copies of his claims folder by the RO in 
April 1998 and September 1999.  

Further, the veteran and his representative were notified of 
the October 1998 rating decision which, among other things, 
denied the veteran's claim of entitlement to service 
connection for PTSD because the veteran's claimed in-service 
stressors could not be verified.  They were issued a 
statement of the case in September 1999 that, among other 
things, specifically informed them of VA's duty to assist the 
veteran in developing evidence in support of his claim, 
outlined the principles relating to service connection 
(including chronicity of symptoms, continuity of treatment, 
pre-service disabilities noted in service, and post-service 
initial diagnosis of disease), and defined what constituted a 
final decision.  They were provided copies of the request for 
stressor verification sent by the RO to the United States 
Armed Services Center for Research of Unit Records (or 
USASCRUR) in November 1999.  They also were provided copies 
of the supplemental statement of the case issued in March 
2002 which, among other things, informed them of what 
constituted new and material evidence sufficient to reopen a 
service connection claim and VA's duty to notify the veteran 
of what information and evidence was needed to substantiate 
the claim.  Finally, the veteran and his representative were 
informed by letter from the RO in September 2002 that the 
veteran had been scheduled for a Board hearing.

VA also attempted to inform the veteran and his 
representative of what information and evidence the veteran 
was to provide to VA and what information and evidence VA 
would attempt to obtain on his behalf.  In this regard, VA 
has obtained all of the veteran's available service medical 
records and VA treatment records.  VA also has obtained the 
veteran's private treatment records from Dr. E.S.G., MD, 
Westbrook Health Services, Parkersburg, WV (hereinafter, 
"Dr. E.S.G."); Dr. S.M., United Hospital Center, WV 
(hereinafter, "Dr. S.M."); Dr. G.Z.B., M.D., Bridgeport, WV 
(hereinafter, "Dr. G.Z.B."); and Dr. D.H., Bridgeport, WV 
(hereinafter, "Dr. D.H.").  

Therefore, the requirements of the VCAA have been met by the 
RO to the extent possible, and there would be no possible 
benefit in remanding this case to the RO for consideration of 
the VCAA's requirements in the first instance.  See Soyini v. 
Derwinski, 1 Vet.App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet.App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal without 
prior referral to the RO for consideration of the VCAA's 
requirements poses no harm or prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet.App. 384 (1993).  Additionally, the 
Board's consideration of VCAA regulations in the first 
instance is not prejudicial to the appellant because the 
provisions of 38 C.F.R. § 3.159 (2002) merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA.

The veteran's original claim of entitlement to service 
connection for PTSD was adjudicated by the RO in an October 
1995 rating decision that denied this claim (as noted above).  
Although the veteran and his representative were notified of 
this decision in November 1995, no appeal was filed.  Hence, 
the decision is final.  See 38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.104(a), 20.302, 20.1103 (2002).

The veteran filed another claim of entitlement to service 
connection for PTSD (among other disabilities) in March 1998 
which was adjudicated by rating decision issued in October 
1998 (as noted above).  The veteran perfected his appeal of 
this decision in August 1999.

Final decisions are not subject to revision on the same 
factual basis.  If, however, "new and material" evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2002).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (2001); Hodge v. 
West, 155 F.3d 1356 (Fed.Cir. 1998); Evans v. Brown, 9 
Vet.App. 273 (1996).

Furthermore, the United States Court of Appeals for Veterans' 
Claims has stated that, in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 12 
Vet.App. 369, 371 (1999) (per curiam) ("presumption of 
credibility" doctrine, as articulated in Evans, supra, 
remains binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis or, in this case, 
since the Board decision in October 1995.  See Hickson v. 
West, 12 Vet.App. 247, 251 (1999).

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2002).  A chronic disease will be 
considered to have been incurred in service when manifested 
to a degree of 10 percent or more within 1 year from the date 
of separation from active service.  See 38 C.F.R. § 3.307 
(2002).  A psychosis shall be considered a chronic disease 
within the meaning of 38 C.F.R. § 3.307.  See 38 C.F.R. 
§ 3.309 (2002).

In addition, service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2002); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the 
enemy, and the claimed stressor is related to that combat, 
his lay testimony-alone-may establish the occurrence of the 
claimed in-service stressor in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed in-service stressor is consistent with the 
circumstances, conditions, or hardships of his service.  
38 C.F.R. § 3.304(f) (2002).  See  Cohen v. Brown, 
10 Vet.App. 128 (1997).

As relevant to this claim, the newly considered evidence 
includes the veteran's service personnel records, VA and 
private treatment records, and lay statements.

In a VA Hospital Summary from the VA Medical Center, 
Pittsburgh, Pennsylvania (PA) (hereinafter, "VAMC 
Pittsburgh") dated September 1982, but not received at the 
Board until January 2003, it was noted that the veteran had 
been admitted at that time to a 30-day detoxification program 
at that facility.  It also was noted that the veteran was 
unemployed and had been divorced since 1970.  The admission 
medical examination and lab work data all were within normal 
limits.  The diagnoses included delayed stress syndrome, 
Vietnam, and anti-social personality.

In a VA Hospital Summary from the VA Medical Center in 
Clarksburg, WV (hereinafter, "VAMC Clarksburg"), dated 
February 5, 1986, but not received at the Board until January 
2003, it was noted that the veteran complained of being 
depressed and he stated to the examiner(s) who saw him that 
he became depressed easily.  Objective examination showed 
that the veteran was alert, coherent, very cooperative, not 
psychotic, and minimally depressed at times.  He denied any 
overt suicidal ideation.  Physical examination was 
essentially negative. The diagnosis included dysthymic 
disorder (or chronic mood disorder).  

On admission to VAMC Pittsburgh dated February 13, 1986, but 
not received at the Board until January 2003, it was noted 
that the veteran had been admitted for the second time for 
treatment of chronic alcoholism.  Mental status examination 
revealed that he was oriented, cooperative, no abnormal 
behaviors, a somewhat dysphoric affect, and he was sullen but 
stable.  The veteran's thought content showed no delusions, 
hallucinations, suicidal or homicidal ideation, but he had 
marked rambling speech patterns often with content associated 
with difficult life situations which appeared to be a plea 
for empathy.  Cognitive testing showed, among other things, 
that the veteran was alert and oriented x 3 without any 
cognitive impairment.  The diagnosis was unchanged from the 
February 5th admission to VAMC Clarksburg.

A "Hospital Summary" from VAMC Clarksburg dated in November 
1992, but not received at the Board until January 2003, noted 
that the veteran had been admitted for complaints of 
"anxiety and needing a drink."  No pertinent physical 
examination results were provided at that time.  The 
assessment included psychosocial stressor, undetermined.  It 
also was noted that the veteran left the hospital only hours 
after his admission against medical advice.  

A copy of the veteran's AF 7, or "Airman Military Record," 
was provided by the National Personnel Records Center (NPRC) 
to the RO in November 1995.  A review of this record 
indicates that that the veteran served in Vietnam beginning 
in December 1968 and was assigned to the 366th Security 
Police Squadron, Da Nang Air Force Base, Vietnam.  In 
September 1969, the veteran was transferred to the 366th 
Civil Engineering Squadron, Da Nang Air Force Base, Vietnam.  

In his Notice of Disagreement dated in August 1999, the 
veteran stated that he was assigned to the 366th Security 
Police Squadron when it had been sent on TDY (or temporary 
duty) to Marble Mountain in Vietnam in order to help recover 
servicemen killed in action (or KIA's).  The veteran stated 
that another in-service stressor was an enemy attack during 
the Tet Offensive in June or July 1968 when he had been 
assigned to the 366th Security Police Squadron guarding the 
flight line perimeter at Da Nang.  The veteran stated that an 
ammunition dump near his position had been hit by enemy fire 
during this attack and had exploded, killing many people, and 
that he was "in fear of my life because the base was nearly 
overrun." 

On mental status examination at VAMC Clarksburg in August 
1999, it was noted that the veteran presented with complaints 
of impaired consciousness, apathy, and poor concentration.  
It also was noted that his behavior was atypical, peculiar, 
inappropriate, and paranoid, and he wore dark glasses during 
the examination.  The veteran appeared restless and fidgety, 
his amplitude and quality of speech was increased and loud, 
his emotional state was inappropriate to thought content, he 
was discouraged, his predominant mood was a lack of feelings, 
yet he also felt anger, hostility, irritation, depressed, 
sad, and had experienced panic attacks or symptoms of panic 
attacks.  The veteran's thought content included obsessions 
about his PTSD-related trauma and work in the morgue during 
service, a fear of crowds, isolation, de-realization (with a 
note that "after a sleepless nite his [sic] feels unreal"), 
and suicidal ideation.  The veteran's stream of thought was 
slow and decreased, and both his concentration and ability to 
make reasonable life decisions were impaired.  In the 
"Mental Status Summary," the examiner wrote, "[P]atient 
has serious symptoms of ptsd [sic]."  No other assessment 
was provided.

In his Form 9 filed in September 1999, the veteran stated 
that he carried a PTSD diagnosis as a result of his military 
service and that he had supplied 2 stressors that could be 
verified.  

A review of two DD-214's submitted by the veteran to the RO 
in November 1999 shows that he served in the Air Force from 
August 1960 to August 1964 and from January 1966 to November 
1969.  He had a total of 1 year and 11 months foreign and/or 
sea service during his first Air Force enlistment, and a 
total of 11 months foreign and/or sea service during his 
second Air Force enlistment.  His military occupational 
specialty (MOS) during his first Air Force enlistment was Air 
Policeman (77150), and his MOS during his second Air Force 
enlistment was Security Police (81150).  Finally, the 
veteran's DD-214 from his second Air Force enlistment shows 
that he was awarded the Vietnam Service Medal.

In November 1999, the RO sent a letter to USASCRUR requesting 
verification of the veteran's claimed in-service stressors 
then of record.  In this letter, the RO stated that the 
veteran reported being in Da Nang in June or July 1968 when 
his claimed in-service stressors had occurred.  The RO also 
provided USASCRUR with copies of the veteran's AF 7 and his 
stressor statements then of record.

In a stressor statement submitted to the RO in November 2000 
on the veteran's behalf by his service representative, the 
veteran reported several additional in-service stressors.  
First, the veteran stated that he saw a friend killed by an 
enemy grenade and then brought to the morgue at Da Nang while 
he was a security officer there.  The friend was identified 
as Sgt. Randy Keller, U.S. Army, and this incident occurred 
in January and/or February 1969.  Second, the veteran stated 
that he saw a friend get wounded severely and then get 
transferred to Da Nang hospital.  The friend was identified 
as Dave Feathers, and this incident occurred on August 18, 
1969.  It also was noted that, while the veteran was a 
security guard at the Da Nang morgue in early 1969, he 
witnessed the arrival of body bags daily (including one 
containing Sgt. Keller).  Finally, the veteran reported that 
he saw 7 servicemen killed in early 1969 by an enemy grenade 
while they waited for a bus to take them to the flight line 
at Da Nang.  The veteran's representative stated that, as a 
result of these stressful experiences, the veteran was 
admitted to the Air Force hospital at Cam Ranh Bay, Vietnam, 
for psychological evaluation.  The veteran also reported that 
he had suffered "a 'breakdown'" in Vietnam, requested 
reassignment from security guard duty, and was assigned duty 
that did not require him to carry a weapon.  

Included in the veteran's claims folder was a handwritten 
note which appears to have been prepared by a VA employee at 
the RO and was attached to the veteran's stressor statement 
submitted in November 2000.  This handwritten note referred 
to the veteran's claimed in-service stressors involving Sgt. 
Keller and Dave Feathers and stated that neither of these 
servicemen could be located in the Vietnam Veterans Memorial 
Directory of Names, VA BIRLS (Beneficiary Identification and 
Records Locator System), or on the Internet.  Included in the 
claims file are copies of Web pages indicating that searches 
were performed for "D Feathers" and "R Keller" on the 
Vietnam Casualties Database and no records were found.

In December 2000, USASCRUR responded to the request for 
verification of the veteran's stressors submitted by the RO 
in November 1999 by enclosing an extract from a report 
listing attacks on Da Nang during July and August 1968.  No 
further information was provided.

In a report detailing the veteran's hospital admission at 
United Hospital Center (hereinafter, "UHC") in December 
2000, a copy of which was included with other medical records 
from Dr. G.Z.B., it was noted that the veteran's chief 
complaints at that time included anxiety and depression, 
feeling tired, insomnia, shortness of breath, and headaches.  
In the veteran's medical history, it was noted that he had 
been treated at VAMC for chronic anxiety and depression, he 
had been seen by a VA psychiatrist, he was on medication for 
his psychiatric problems, he had been in Vietnam, and he had 
been evaluated for PTSD.  The veteran stated that he was not 
satisfied with his care at the VAMC and was seeking other 
help because of an inability to control his anxiety and 
depression, and had expressed some suicidal ideation because 
he had been mentally exhausted from his disability.  It also 
was noted that the veteran's wife feared that, if he did not 
obtain treatment for his psychiatric problems, he might harm 
himself.  Physical examination revealed no signs of 
psychosis, and grossly intact cranial and peripheral nerves.  
The impressions included anxiety and depression with suicidal 
ideation, not at present, but in the recent past, and PTSD.  

On admission to UHC on December 5, 2000, it was noted that 
the veteran had presented with symptoms including severe 
anxiety depression and was intoxicated and markedly 
depressed.  His mood was severe for anxiety depression and 
also for some thoughts of harming himself, and he had 
expressed disgust about his problems in getting VA 
compensation for injuries suffered in Vietnam.  He had no 
history of harming himself but had threatened to do so in the 
past.  He reported, among other things, that he recently had 
had recollections of gruesome situations in Vietnam and 
repeated flashbacks.  The primary diagnosis was severe 
anxiety depression and other diagnoses included post-
traumatic stress syndrome with suicidal thoughts and repeated 
flashbacks.

On a psychiatric consultation requested by Dr. G.Z.B. and 
accomplished at UHC on December 6, 2000, although this report 
was not received at the Board until January 2003, Dr. D.F.C. 
noted that the reasons for the consultation were "depression 
and suicidal thoughts."  It was noted in the veteran's 
medical history that he had experienced panic attacks.  The 
veteran stated that he had finally decided just to give up 
and kill himself.  Mental status examination revealed that 
the veteran was alert and oriented with no evidence of 
thought disorder, hallucinations, or delusions, no agitation 
or involuntary or abnormal motor movements, fair judgment and 
insight, dysphoric (or generally dissatisfied) mood, feelings 
of hopelessness, no current or active panic attacks, and 
spontaneous and secretive speech.  The impressions included 
major depression, recurrent, severe panic disorder, and 
possible PTSD.  

On a "Discharge Summary" prepared by Dr. G.Z.B. in January 
2001 following the veteran's December 5, 2000 hospitalization 
at UHC, although this report was not received at the Board 
until January 2003, it was noted that the veteran complained 
of being depressed, anxious, and panic attacks, and he had 
admitted himself to UHC for psychiatric therapy.  It also was 
noted that the veteran had been followed by the VAMC for 
chronic anxiety and depression syndrome and that the veteran 
had PTSD from Vietnam.  Physical examination revealed no 
pertinent results.  The principal diagnosis was recurrent 
depression, and other diagnoses included psychosis, PTSD, and 
panic disorder.

In a psychiatric consultation obtained at UHC in January 
2001, Dr. S.M. noted that the reasons for consultation 
included complaints of depression and suicidal ideality.  The 
veteran indicated that he had been suffering from PTSD 
symptoms since Vietnam, had trouble with depression, had been 
hospitalized for various neuro-vegetative symptoms and 
suicidal thoughts, had never had hallucinations or delusions, 
and had experienced worsening symptoms.  The veteran stated 
that he was applying for disability based on his PTSD-type 
symptomatology.  It was noted in the veteran's social history 
that he recollected gruesome situations in Vietnam.  Mental 
status examination revealed, among other things, that the 
veteran was in no acute distress.  He was somewhat vague and 
circumspect at times with somewhat blunted affect, coherent 
thoughts, and spontaneous speech.  He appeared slightly tense 
with good insight and judgment and intact concentration and 
short term memory.  It was noted that the veteran "endorsed 
flashbacks and nightmares relating to Vietnam."  The 
impressions included depression and PTSD.

In a report prepared by Dr. E.S.G. and sent to Dr. G.Z.B. in 
February 2001, but not received by the Board until January 
2003, it was noted that the veteran was admitted to an 
alcohol detoxification and treatment center in Parkersburg, 
WV, in February 2001, but had left this facility against 
medical advice before treatment could be completed.  No 
physical examination results were provided.  The diagnosis 
included PTSD.

In a letter dated February 15, 2001, from Dr. G.Z.B. to Dr. 
J.B., M.D., at WBMI, Inc., although it was not received by 
the Board until January 2003, it was noted that the veteran 
had "a history of post traumatic stress syndrome when he was 
in VietNam [sic] and he gets every now and then a flashback 
of the things that happened to him in VietNam [sic] that 
resulted to [sic] his post traumatic stress syndrome through 
the years."  It was also noted that the veteran had been 
disappointed that he had not obtained some VA benefits for 
his PTSD "and his case in the Veterans Administration 
Medical Center has been still holding the table [sic]."  

In a VA examination for PTSD accomplished at VAMC Clarksburg 
in March 2001, the veteran complained primarily of 
depression.  Although he also complained that he felt like a 
failure, that he was not pulling his load, and that his life 
had been rather pointless, it was noted that he talked about 
these things in a very generic way and did not even mention 
Vietnam until later on during the examination when confronted 
in that regard.  The examiner noted the veteran's reported 
service in the Air Force between 1960 and 1964 and 1966 and 
1969, in the Marine Corps between 1972 and 1974, and in the 
Navy between 1978 and 1982.  The veteran reported serving in 
Vietnam between November 1968 and November 1969 with the 
366th Security Police Squadron, being dispatched to Marble 
and Monkey mountains in order to retrieve KIA's, being 
assigned to guard duty at the Da Nang Air Force Base morgue, 
and being exposed to rocket and mortar attacks.  The examiner 
noted the veteran's hospitalizations at Cam Ranh Bay Air 
Force Hospital, Vietnam, due to episodes of alcoholism, 
belligerence, and inappropriate aggression towards other 
airmen.  The examiner also noted that at no time in any of 
the veteran's psychiatric records were military stressors 
even mentioned.  The examiner stated that the veteran had 
been seen by psychiatrists prior to going to Vietnam on 
numerous occasions for alcoholism, marital and family 
distress, and a clearly diagnosed personality disorder.  The 
examiner concluded that the veteran's claimed in-service 
stressors had been told and re-told in a number of different 
ways with times, dates, and even units mixed up and fell 
short of what was required for PTSD.

During the veteran's examination for PTSD in March 2001, the 
examiner also noted that it seemed very apparent that the 
veteran was trying to blame his lifelong problems with 
alcoholism and Axis II dynamics (which had been documented 
clearly before he went to Vietnam by appropriate military 
authorities) on his tour of duty in Vietnam.  According to 
the examiner, although he offered the veteran ample 
opportunity to outline symptoms associated with PTSD or with 
his service in Vietnam, and although the veteran talked about 
depression, at no point was this specifically related to his 
military service.  It was noted that the veteran mentioned 
memories about Vietnam coming back more frequently since he 
had filed his claim for service connection.  The examiner 
noted that the fact that the veteran had thoughts about 
Vietnam occasionally was certainly not unusual, but he 
perceived that these thoughts were "being pushed to the 
forefront in an effort to explain all of his ills and woes 
and for the purposes of compensation."  In the veteran's 
psychiatric history, the examiner noted that the veteran had 
attempted suicide before going to Vietnam and his post-
service hospitalizations for detoxification and alcohol-
related problems, and his past diagnoses of dysthymia (or 
chronic mood disorder), anti-social personality disorder, 
major depressive disorder, delayed stress syndrome 
"mentioned in passing," and "a mention of PTSD."  However, 
the examiner pointed out that none of these previous 
diagnoses were based on a review of the veteran's service 
medical records nor had they occurred after confirmation of 
his claimed in-service stressors.  In the veteran's family 
and social history, it was noted that he "does not have any 
substantial work history to speak of and the primary reason 
for this is because of chronic alcoholism," the veteran last 
worked in 1983, the veteran was married to his second wife, 
and the veteran reported that he did little but sit around at 
home and lay on the couch.  

Mental status examination in March 2001 revealed that the 
veteran was alert, oriented in all 3 spheres, in good contact 
with routine aspects of reality, and showed no signs or 
symptoms of psychosis.  The veteran sat wearing dark glasses 
and avoided eye contact during the examination, and his 
conversation was generally relevant, coherent, and goal-
directed.  The veteran denied any psychiatric treatment prior 
to Vietnam, which the examiner noted was "in direct contrast 
and contradiction to the available service medical records."  
The veteran's mood appeared to be one of severe depression, 
his affect was sluggish, under-responsive, and blunted almost 
to the point of being flattened.  Although the examiner found 
that this was consistent with a major depressive disorder, he 
did not feel that it was related to traumatic experiences.  
The veteran's memory and intellect appeared to be generally 
intact, though he indicated that he had difficulty with 
concentration and short-term memory loss which, according to 
the examiner, might well be associated with depression and 
anxiety.

Based on a review of the medical records then available, and 
after reviewing the claims folder, as well as the results of 
the veteran's examination for PTSD, and assuming that the 
information provided by the veteran at that time was factual 
and accurate, in March 2001 the examiner diagnosed chronic, 
severe major depressive disorder as secondary to and a by-
product of chronic alcoholism and mixed personality disorder, 
chronic, very severe alcohol dependence, then only in short-
term full remission (according to the veteran), rule out 
benzodiazepene dependence, mixed personality disorder with 
passive-aggressive, borderline, and passive-dependent as well 
as possibly anti-social features.  The major stressors in the 
veteran's life were identified by the examiner as struggles 
with drug and alcohol addiction as well as a very serious 
major depressive disorder.  The veteran's Global Assessment 
of Functioning (GAF) score was approximately 40.  The 
examiner concluded that there was not sufficient evidence to 
justify a diagnosis of PTSD, either with regard to 
sufficiency and credibility of stressors or with regard to 
the symptom pattern that the veteran had displayed for many 
years, including even before he went to Vietnam.  The 
examiner also stated that previous examiners who had 
mentioned PTSD had taken the veteran at his word that all of 
his problems were related to service in Vietnam.

The veteran submitted a statement to the RO in March 2001 
where he disputed the results of his VA examination for PTSD 
accomplished that same month.  He also said, "I feel that 
[the VA examiner] tried to read things into my service 
medical records that are not there."  He requested another 
VA examination for PTSD from a different doctor and asked for 
another review of previously submitted information concerning 
his in-service stressors.

On examination at VAMC Clarksburg in May 2001, it was noted 
that the veteran had shown up for his first psychiatric 
appointment at that facility in a long time.  Objective 
examination showed that the veteran had relapsed in to 
drinking alcohol, he was not experiencing either suicidal or 
homicidal ideation, and he was non-psychotic.  No pertinent 
assessment was provided.  At examination on January 10, 2002, 
the veteran stated that he was distressed because his wife 
had had a "nervous breakdown" and was in the hospital, he 
had financial woes, his father-in-law had died, and his 
brother-in-law was "making untoward remarks."  Objective 
examination of the veteran showed that he was not 
experiencing acutely any suicidal or homicidal ideation, he 
had borderline psychosis with paranoid delusions and marked 
anxiety bordering on panic, and he experienced constant 
flashbacks to combat.  The only assessment provided was a GAF 
score of 38.  Subsequent examination of the veteran on 
January 15, 2002, revealed that he had experienced a 
nightmare that involved seeing bodies being eaten by dogs, 
skeletons being cleaned for collection, and burning flesh.  
Objective examination showed that the veteran was not 
experiencing suicidal or homicidal ideation, and the 
assessment was "modest turn for better."  

During the veteran's most recent examination for PTSD 
accomplished at VAMC Clarksburg in October 2002, the veteran 
complained of poor sleep, occasional nightmares, a lot of 
anxiety, being unable to hold any job long-term, low energy 
with irritability, mood swings, and anger spells with 
yelling, raising his voice at his wife, losing interest in 
daily activities, spending time at home by himself, not 
wanting to have relationships with friends, feeling uptight, 
tense, and restless, poor concentration, but no loss of 
control.  The veteran reported being told by another 
physician that he had PTSD and that he had a pending hearing 
on his PTSD claim. The veteran's employment history was 
noted, including that he was then unemployed.  The veteran 
described his mood as down, feeling helpless and hopeless, 
brief, fleeting suicidal ideation but no plan or intent to 
hurt himself and no past suicide attempts.  The veteran 
stated that he felt useless and worthless, and claimed that 
his life had no meaning and that, when he went outside, he 
felt like someone was watching him, following him, or was out 
to get him, although he denied visual hallucinations.  The 
veteran reported a psychiatric history that included a first 
episode of depression in the 1980's after he divorced his 
first wife and because he felt insecure, useless, and 
worthless, and could not hold down a job.  The veteran 
reported a family history that included an aunt who had 
committed suicide.  The veteran reported a military history 
that included being sent to Vietnam in 1968, being assigned 
to the 72nd Combat Defense Squadron in Da Nang, involvement 
in firefights with the enemy and in the Tet Offensive in May 
and June 1968.  He stated that he saw soldiers get killed by 
mortar and rocket attacks and that he had been assigned to 
unload body bags, at which time he saw dead bodies and loose 
body parts in body bags and people preparing dead bodies.  
The veteran stated that he had seen these things repeatedly 
and that he had witnessed a lot of Vietnamese children killed 
by rocket and mortar fire, images that he reported seeing 
repeatedly in dreams and flashbacks.  The veteran stated that 
he kept the lights on at home, locked all doors and rechecked 
them every time he woke up, avoided going to the mall or the 
movies (especially war movies), had only a few close friends, 
and did not trust others.

Mental status examination of the veteran in October 2002 
revealed that he was alert and oriented in all 3 spheres, 
restricted affect with depressed mood, and no current active 
suicidal or homicidal ideation.  He stated that he heard 
voices and felt paranoid, but his speech was fluent and goal 
oriented, and his thought process was coherent.  The veteran 
also denied visual hallucinations, but admitted to having 
paranoid ideation, complained of poor concentration and 
short-term memory, and demonstrated fair cognition and 
limited insight and judgment.  The diagnosis included, among 
other things, PTSD, chronic, depression, not otherwise 
specified, and chronic anxiety and depression with poor 
social adjustment.  The veteran's GAF score was 40-45.  

At the hearing held before the undersigned Veterans Law Judge 
in November 2002, the veteran's representative stated that 
the veteran wanted his claim of entitlement to service 
connection for PTSD reopened in light of new and material 
evidence that had been submitted to the Board since the 
October 1995 denial of this claim.  In regard to his claimed 
in-service stressors, the veteran testified that he had been 
assigned to Da Nang Air Force Base where he had been exposed 
to rocket fire and mortar fire.  Specifically, the veteran 
recalled on direct testimony an enemy attack on Da Nang that 
had blown up the ammunition dump (as noted above), enemy 
attacks on the flight line at Da Nang, an enemy attack that 
had destroyed a bus (or troop carrier) with several soldiers 
in it on its way to the flight line at Da Nang (also as noted 
above).  Further, the veteran testified that he had helped 
unload body bags at the Da Nang morgue and that he had seen 
an orphanage with Vietnamese children in it blown up by the 
enemy.  Following these incidents, the veteran testified that 
he suffered a "nervous breakdown" and was hospitalized at 
Cam Ranh Bay, Vietnam, for treatment.  He also stated that he 
first sought treatment for PTSD in 1970 with complaints of 
nightmares associated with his Vietnam service and suicidal 
tendencies.  

The veteran's wife testified at the Board hearing that the 
veteran had been "really a nervous wreck" when she had met 
him and before they had been married 11 years earlier.  The 
veteran's symptoms had worsened during the course of their 
marriage and "everything just seemed like it was going 
down."  The veteran's wife also testified that her husband 
was violent while asleep due to nightmares, he could not 
stand loud noises, he startled easily, and he had shut 
himself off from her and other family members.  She testified 
further that her husband was unwilling to discuss his Vietnam 
experiences and that, although participating in PTSD group 
therapy sessions had helped him in the past, he had become 
upset after these sessions, and his PTSD had interfered with 
his driving.  Finally, the veteran's wife testified that her 
husband had "put a wall up" between them because of his 
experiences in Vietnam and his PTSD.

Upon a review of the newly considered evidence, the Board 
finds that new and material evidence has been received 
sufficient to reopen the veteran's claim of entitlement to 
service connection for PTSD.  Although the RO concluded in 
its October 1995 rating decision that the veteran had not 
submitted evidence establishing the existence of verifiable 
stressors, the veteran has now submitted such evidence.  
Further, the veteran has now submitted medical evidence that 
he carries a diagnosis of PTSD that could be based on in-
service stressors (once verified).  This evidence is not only 
new, but is also material to the question of whether the 
veteran's stressors can be verified by USASCRUR and, once 
verified, whether the veteran's PTSD can be related medically 
to specific (verified) in-service stressors.  

In this regard, the Board notes that, although USASCRUR 
verified in December 2000 that enemy attacks had occurred at 
Da Nang in July and August 1968 following a request from the 
RO for verification of the veteran's claimed in-service 
stressors, the dates provided to USASCRUR at that time were 
inaccurate and do not reflect the veteran's actual dates of 
service in Vietnam.  As noted above, a review of the 
veteran's AF 7 indicates that he was not in Vietnam before 
December 1968.  Further, and also as noted above, the veteran 
has now provided detailed information regarding in-service 
stressors that correspond to his actual dates of service in 
country in Vietnam.  Under the VA's duty to assist, 
therefore, another, more specific request for stressor 
verification should be made to USASCRUR before the merits of 
the veteran's claim of entitlement to service connection for 
PTSD can be adjudicated fairly.  Thus, this evidence is 
relevant and probative to the issue at hand and is so 
significant that it must be considered in order to fairly 
decide the merits of this claim.  See 38 C.F.R. § 3.156 
(2001). 

Having determined that new and material evidence has been 
added to the record, the veteran's previously denied claim of 
service connection for PTSD is reopened.  See 38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2001).


ORDER


New and material evidence having been submitted on the issue 
of entitlement to service connection for PTSD, this claim is 
reopened.



		
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

